Citation Nr: 1707822	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-28 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to June 1985.  However, only his period of service from September 28, 1976 to April 9, 1982 is considered honorable for VA compensation purposes.  In a May 2008 Administrative Decision, it was determined that the Veteran's actions during his second period of service constituted willful and persistent misconduct.  Therefore, his period of service from April 10, 1982 through June 6, 1985 is considered dishonorable for VA compensation purposes.  38 C.F.R. § 3.12(d)(4).
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2013, the Board denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in August 2014, which indicated that the Board erred by miscalculating the applicable post-separation period for the Veteran's disability to manifest itself.  By an Order dated in August 2014, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.  In February, 2015, the Board remanded the Veteran's claim for further development.

On his August 2009 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  Subsequently, in an August 2009 statement, he withdrew his request for a Board hearing. 


FINDING OF FACT

The Veteran's current low back disability, to include DDD and DJD with lower radiculopathy, did not manifest in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include DDD and DJD, have not been met.  38 U.S.C.A. § 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.309 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2008.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the case was readjudicated by issuing a statement of the case in July 2009 and a supplemental statement of the case in April 2013 and in December 2016.  Thus, the Veteran has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.
`
Regarding the duty to assist, the Board notes that the claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, Social Security Administration (SSA) records, the Veteran's contentions, and lay statements in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any other evidence relevant to his claim that has not been obtained.

Furthermore, the Veteran was provided with a VA examination in June 2011, January 2013, and in November 2016.  Additionally, an addendum opinion was obtained in May 2012 and a medical opinion from the Veterans Health Administration (VHA) was obtained in September 2013.  Review of these examination reports reveal that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports, collectively, are adequate for purposes of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

Certain chronic diseases, such as arthritis may be presumed to have been incurred during service if the disorder manifests to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.309(a).  In this case, the Veteran was diagnosed with degenerative joint disease in July 2007.  Therefore, as a result of the Veteran's DJD not manifesting until decades after service, well beyond the permissible presumptive period, service connection for DJD on a presumptive basis is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As degenerative joint disease is a chronic disease under 38 C.F.R. § 3.309(a), presumptive service connection may also be warranted on the basis of continuity of symptomatology.  The Veteran has reported that his low back pain started during service and has continued since that time.  He is competent to report the onset of back pain and the Board finds such statements to be credible.  However, as will be further discussed below, the Veteran's service treatment records show that he was treated for low back pain associated with muscle spasms and strains.  Further, the November 2016 VA examiner stated that muscle spasm/strain is not the same or the cause of lumbar spine DDD with DJD.  As the Veteran's low back pain documented during, and immediately following, service has been attributed to his diagnosed muscle strains rather than his currently diagnosed DDD with DJD, presumptive service connection on the basis of continuity of symptoms is not warranted.

Even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The evidence of record establishes that the Veteran has a current diagnosis of DDD with DJD of the lumbar spine, which was diagnosed during a July 2007 MRI by Dr. J.P., MD.  Therefore, the Veteran has a current disability.

Turning to whether there is a nexus between the Veteran's currently diagnosed DDD with DJD of the lumbar spine and his active military service, the Veteran's service treatment records show complaints of, and treatment for, lower back pain.

During his August 1976 enlistment examination, the Veteran denied recurrent back pain on the Report of Medical History (RMH) and the accompanying Report of Medical Examination (RME) shows a clinically normal spine.

In July 1980, the Veteran complained of low back pain, which was noted upon palpation.  It was also noted that there was no redness or swelling.

In August 1980, the Veteran complained of low back pain with "a little pain upon palpation."  It was also noted that there was no redness or swelling, and range of motion was normal.

In November 1980, a RME showed the Veteran's spine was clinically normal and he again denied recurrent back pain on the accompanying RMH.

In September 1982, the Veteran reported symptoms of low back pain for three weeks and being treated for a gallbladder infection.  He was diagnosed with a lumbosacral strain and a possible urinary tract infection.

In October 1982, the Veteran complained of abdominal pain at the low back and around the hips.  A possible lumbosacral strain was noted.

In December 1982, the Veteran complained of pain when sitting or standing.  He identified the pain source on his right pelvic spine to the lumbosacral region.  No tenderness was noted.  He was diagnosed with a lumbosacral strain and referred to P.A. for further evaluation.

In December 1983, an STR notes that the Veteran fell from a tank and hurt his left hand, however there is no documentation of back pain or back trauma.  In July 1984, an STR notes that the Veteran was seen for abdominal and back pain.  He was diagnosed with muscle spasm/strain.  The Board notes that the two previously discussed medical records cannot be considered as evidence towards direct service connection for the Veteran's low back disability, because it is not from his honorable period of service, which ended in April 1982.  38 C.F.R. § 3.12(d).

In July 2007, a private medical record shows that the Veteran complained of low back and bilateral lower extremity pain, right greater than left.  After reviewing MRI findings, Dr. J.P. diagnosed the Veteran with congenitally narrow central canal, multilevel DDD as described, L5-S1 moderate concentric central canal stenosis, Left L2-L3 and right L3-L4 foraminal disc herniation, moderate lower lumbar facet degenerative disease, and mild levolumbar scoliosis.

In February 2008, a private medical record shows that the Veteran underwent lumbar surgery, performed by Dr. E.F.

In May 2008, V.R. submitted a statement indicating that she remembered the Veteran calling to wish her a happy birthday in August 1981.  She stated that during the call, the Veteran told her that he had severe low back pain due to a fall while working.  She expressed to him how important it was to seek proper treatment.

In June 2008, the Veteran's ex-wife, S.H., submitted a statement indicating that she was married to the Veteran from April 1981 to November 1984.  She stated that she accompanied the Veteran on two of his doctor visits while living in Germany.  She also mentioned that the doctor could not provide a medical diagnosis at the time.  

In a June 2008 statement, the Veteran stated that he hurt himself while he was riding in a tank during a field maneuver at Ft. Benning and was struck in the head by a tree branch, which "snapp[ed] my head and neck in a backward position."

The Veteran was provided with a VA examination in June 2011.  After reviewing the imaging examination, the examiner found mild degenerative change in the lower lumbar spine.  The examiner opined that the Veteran's degenerative disease of the lumbar spine less likely than not arose during, or is otherwise related to his honorable military service, including a self-defense class injury in March 1977 and slipping and falling from a tank in Germany.  The examiner also opined that the Veteran's DDD and DJD of the lumbar spine at least as likely as not arose during, or is otherwise related to his honorable military service.

As the June 2011 VA examination report contained conflicting opinions regarding whether the Veteran's DDD with DJD arose during, or is otherwise related to his service, VA obtained an addendum opinion in May 2012 from the same examiner who conducted the June 2011 VA examination.  The examiner clarified her June 2011 opinion and opined that the Veteran's degenerative disease of the lumbar spine less likely than not arose during, or are otherwise related to his honorable military service.  She stated that she was unable to link the incidents that occurred between 1977-1982 to the development 20-30 years later of the Veteran's S1 nerve impingement by the disc, without resorting to mere speculation.  She further stated that the Veteran's physical examination in 1980 documented no neck or back complaints.  Lastly, the examiner stated that all other records reviewed show that the Veteran's low back pain with lower extremity radiculopathy began in 2007.  

The Veteran was provided with a VA examination in January 2013.  The examiner noted that the Veteran was diagnosed with degenerative arthritis of the lumbar spine in 2011 and had a residual scar, status post-laminectomy of the lumbar spine from 2008.  The examiner opined that the Veteran's DJD of the lumbar spine less likely than not (less than 50 percent probability) incurred in or was caused by service.  In support of this determination, the examiner noted a lack of service treatment records documenting the Veteran's reported low back injuries in service due to a fall and being hit by a branch while riding a tank, as well as the November 1980 normal evaluation of the spine.

As the January 2013 VA examiner did not address the Veteran's DDD of the low back, the Board obtained a VHA opinion in September 2013.  A VHA neurosurgeon conducted a detailed and extensive review of the medical records and reviewed current medical literature as it pertains to the etiology and natural history of degenerative disc disease of the lumbar spine.  He explained that his medical opinions and responses to the posed medical questions were based on the aforementioned review of the claims file, medical literature, and his own experience accrued over the past 33 years as a practicing neurosurgeon.

The examiner opined that it was less likely than not that the Veteran's DDD had its onset during his service from April 1976 to April 9, 1982.  In support of this determination, the examiner stated that the historical claims of injury as reported in the medical record are not representative of trauma significant enough nor in the manner of axial loading that would be needed to begin the processes associated with subsequent DDD.  Although the examiner acknowledged that it was absolutely impossible to determine the exact onset date of the Veteran's DDD, he cited to a scholarly journal which noted that "the most important cause of degeneration could be the various processes that weaken a disc before disruption, or that impair its healing response."  The literature concludes by stating that disc degeneration is a "response to progressive structural failure."  The examiner also explained, and the literature supported, that neither DDD nor DJD were congenital conditions.

The examiner further opined that it was less likely than not that the Veteran's DDD of the lumbar spine had its onset in the year immediately following his separation from service in June 1985.  However, as previously mentioned above, the Board notes that an August 2014 Joint Motion indicated that the Board erred by miscalculating the applicable post-separation period for the Veteran's disability to manifest itself.  As the Board should have properly instructed the examiner to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DJD had its onset in the year immediately following the end of his honorable period of service on April 9, 1982, the Veteran was provided with another VA examination in November 2016.

In November 2016, the VA examiner opined that it was less likely than that any currently diagnosed back disability is related to the Veteran's honorable period of service, from September 28, 1976 to April 9, 1982, to include his treatment for back pain in July 1980 and in August 1980, in addition to his reported injuries during service due to being hit by a branch while riding a tank in 1980, and due to a fall while loading ammunition while in Germany between May 1981 to April 1982.  In support of this determination, the examiner provided a detailed and extensive discussion of the medical records, which show treatment for low back pain, but the records indicate that such pain were due to strains and unrelated infections.  The examiner stated that muscle spasm/strain is not the same or the cause of lumbar spine DDD with DJD.  Furthermore, the examiner opined that it was less likely than not that the Veteran's claimed condition had its onset in the year immediately following his separation from service in April 1982.  She noted the lack of medical records and imaging to support that it had its onset during that period.

The examiner further stated that the Veteran's lumber spine DDD and DJD is due to a progression of aging and post-military lifestyle.  In support of this determination, the examiner noted that the Veteran worked as a truck driver from 1985 - 2007.  She stated that medical literature supports the theory that engaging in an occupation that requires sitting with vibrational forces on the body, such as heavy equipment operators, long haul truck drivers, and farmers, can increase the risk of DDD.  Further, the examiner noted that the Veteran was documented with a high BMI, from 31-34, which placed him in the obesity category, and stated that there is ample medical literature on how obesity plays a role in DDD.

The examiner stated that lumbar spine DDD and DJD is a disease and is not a congenital defect, however noted that lumbar spine scoliosis is a congenital defect.  The examiner further stated that the Veteran has low back pain due to DDD and DJD with radiculopathy and that scoliosis was an incidental finding found on imaging.  The examiner opined that lumbar spine DDD with DJD is less likely than note a superimposed disease or injury during active service that resulted in disability apart from the congenital or developmental defect.  She stated that there are no records to support that the Veteran's DDD and DJD with radiculopathy existed while in service and, therefore, could not have been aggravated by service.  Lastly, the examiner stated that the Veteran's lumbar spine DDD with DJD is not a result of his scoliosis and that the scoliosis was not worsened by or aggravated beyond its natural progression by service.

Based on a review of the record, the Board finds that service connection for a low back disability, to include DDD and DJD, is not warranted.  Collectively, the multiple examinations and medical opinions of record show that the Veteran's current disability was not incurred in, or otherwise related to, his active military service.  Further, there are no competent, contradictory opinions of record.  The Board acknowledges that the Veteran has offered his own statements and lay statements from Ms. V.R. and Ms. S.H. in support of his history of back symptoms.  While such lay statements are competent as to the Veteran's contended symptoms, they are not competent evidence of the etiology of a complex disability, such as DDD and DJD of the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).

The Board recognizes that the Veteran was treated for low back pain while in service, and his service treatment records show that he was diagnosed with muscle spasms and strains.  However, the medical evidence of record indicates that the current cause of his low back pain is due to his currently diagnosed DDD and DJD with lower radiculopathy.  Despite these separate lumbar spine disabilities manifesting into similar symptoms of low back pain, the November 2016 VA examiner explicitly stated that muscle spasms and muscle strains are not the same thing as, or the cause of, lumbar spine DDD with DJD.  

In light of the above, the Board determines that the competent and probative evidence of record is against the Veteran's claims of entitlement to service connection for low back disability, to include DDD and DJD.  Service treatment records do not reflect a diagnosis of, or treatment for, a chronic disability of the back.  Similarly, the competent and probative evidence of record supports the conclusion that the Veteran's current disabilities are less likely than not a result of an in-service event, injury, or disease.  Accordingly, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability and the claim is denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease (DDD) and degenerative joint disease (DJD), is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


